Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00644-CV

               Brett RADCLIFFE, Robert Radcliffe, and Mamba Minerals, LLC,
                                      Appellants

                                                 v.

                                  TIDAL PETROLEUM, INC.,
                                          Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-07-00176-CVL
                         Honorable Donna S. Rayes, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order
granting Tidal Petroleum, Inc.’s motion for summary judgment against the Radcliffes’ claims of
bad faith trespass, common law fraud, fraud by nondisclosure, civil conspiracy to defraud,
conversion, misapplication of trust funds, breach of fiduciary duty, breach of operator’s duty, theft
under the Theft Liability Act, money had and received, and unjust enrichment.

      We REVERSE the trial court’s order granting Tidal Petroleum, Inc.’s motion for summary
judgment against the Radcliffes’ trespass-to-try-title claim.

       We REMAND this cause to the trial court for further proceedings consistent with this
opinion.

       We tax costs of this appeal against the party that incurred them. See TEX. R. APP. P. 43.4.

       SIGNED February 8, 2017.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice